DETAILED ACTION
This Office Action is in response to Amendment filed on March 02, 2021. 
In the instant amendment, claim 1 is currently amended; claim 1 is independent claim; claims 2-7 are original; claims 8-16 are withdrawn.
Claims 1-7 have been examined and are pending. This Action is made FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed March 16, 2021 has been entered. Claim 1 is currently amended; claim 1 is independent claim; claims 2-7 are original; claims 8-16 are withdrawn. Applicant’s amendments and arguments to claims are persuasive to overcome drawing objection and 112 rejection as set forth in the most recent office action mailed 12/12/2020. However, Applicant’s amendments and arguments to claims are NOT persuasive to overcome 103 rejections as set forth in the most recent office action mailed 12/12/2020 (see reasons stated below).  

Response to Argument
On page 8 of remarks of 03/02/2021, applicant states that there is no structure in Willner to ensure that a bubble is "pushed out and discharged outside of the sensor accommodating portion when the sensor unit accommodation portion is filled with the sealant". In contrast to the substrate and the at least one bubble discharge opening of claim 1, the bond window only helps reduce the occurrence of bubbles, but does not ensure that bubbles are pushed out and discharged outside of the sensor unit accommodating portion. Examiner disagrees. In response to Applicant’s arguments, it has been held that the test for obviousness is not whether the In re Bozek, 163 USPQ 545 (CCPA 1969). In this case, since benefit of the oversized wire bond window 140 is the reduced occurrence of bubbles or voids in the protective gel ([0048]), it is also obvious one having ordinary skill in the art to modify substrate 38 of Ishikawa reference with concept teachings of bond window 140 of Willner so that whenever pouring sealant or resin into resin portion or internal space portion 52 on right side of lead wire 54 of Ishikawa reference, bubble or voids within the sealant or resin will be pushed out and discharged outside of the sensor unit accommodating portion 48 when the sensor unit accommodating portion 48 is filled with the sealant/resin, wherein the at least one bubble discharge opening of the substrate 38 is filled with the sealant/resin after pushing out and discharging the bubbles or voids, and the sensor unit accommodating portion is then filled with the sealant/resin without bubbles/voids within the sealant/resin because with the window or cut out 140, bubbles or voids cannot be reduced without pushing out and discharging the bubbles or voids in a direction from the first side to second side of the substrate 38. The action of pouring sealant or resin into resin portion or internal space portion 52 on right side of lead wire 54, bubble or voids within the sealant or resin will be pushed out and discharged outside of the sensor unit accommodating portion 48 by pressure caused by flow of sealant/resin in a direction from the first side to second side of the substrate 38, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to reduce occurrence of bubbles or voids in the protective gel/resin/sealant to protect bond wires or bonds from corrosion and degradation and mechanical damage caused by bubbles or voids in the protective gel/resin/sealant) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). Accordingly, modification of substrate 38 of Ishikawa with concept teachings of cutout 140 or Willner is capable of discharging those bubbles to the other side of the substrate 38 and then to the outside.

Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection. See new ground(s) of rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa – JP 5656319 in further view of Willner – US 20110290030.
As to claims 1-2 and 4-6, Ishikawa teaches a pressure sensor 10 comprising: a sensor unit including: a sensor chip 32 ([0037]) for detecting a pressure and transmitting a detection output signal ([0038]), at least one input-output terminal 34 electrically coupled to the sensor chip 32 ([0039]), and a supporting member 22 ([0050]: hermetic glass 22 corresponds to “a supporting member”) for supporting the sensor chip 32 ([0039]); a substrate 38 supported by one end of the input-output terminal 34 (fig.1) and electrically coupled to the input-output terminal 34 (fig.1 and [0042]); and a sensor unit accommodating portion 48 for accommodating the substrate 38 and the sensor unit (fig.1), wherein the substrate 38 is positioned in an internal space of the sensor accommodating portion 48 and wherein the internal space is filled with a sealant ([0047]: resin corresponds to “a sealant”; fig.1: space that is filled with sealant or resin corresponds to “an internal space” of the sensor accommodating portion),.
Ishikawa further teaches of pressure sensor 10 includes a housing 50 to house sensor unit (fig.1).


    PNG
    media_image1.png
    752
    615
    media_image1.png
    Greyscale


pushing out and discharging a bubble on a first side of the substrate into a portion of the internal space of the sensor unit accommodating portion on a second side of the substrate, wherein the bubble is pushed and discharged outside of the sensor unit accommodating portion when the sensor unit accommodating portion is filled with the sealant, wherein the at least one bubble discharge opening is filled with the sealant after filling the sensor unit accommodating portion with the sealant.

Willner teaches a concept of: in pressure sensors, a protective gel is dispensed over wire bonds, glass, and gages to protect against corrosion (wire bonds) and degradation (glass); bubbles or voids in the gel, depending on their location, sometimes allow corrosion or degradation, or cause mechanical damage to bond wires or bonds. Because of these problems, it is desirable for the gel to be easily inspectable. Presence of gel (an electrical insulator) on electrical contact spring landing pads can cause unwanted open or intermittent contacts ([0006]); Sometimes the gel doesn't flow where it is directed and occasionally air is trapped forming a bubble or a void in coverage ([0047]). In these cases, the gel doesn't serve its protective function; benefit of the oversized wire bond window 140 is the reduced occurrence of bubbles or voids in the protective gel ([0048]); the oversized wire bond window is a cut through since [0015] states that gel flow is managed by dispensing the gel into the oversized wire bond window; wires running routed through an oversized wire bond window 140 of electronics board 122 (“electronics board” corresponds to substrate) (FIG. 3). Hence, “oversized wire bond window 140” corresponds to “bubble discharge opening”.

Since the bubble discharge opening 140 is provided adjacent to one of a plurality of wire bond pads 174a-174n ([0043]), wherein the wire bond pads 174 are used for wire bond 182 (i.e., the Wheatstone bridge) to the electronics board 122 ([0044]); and since Ishikawa teaches input-output terminal 34 is electrically connected to a circuit of substrate 38 by soldering ([0042]), it would thus have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify substrate 38 configuration of Ishikawa with concept teachings of Willner to include wherein the substrate 38 includes wherein the substrate includes at least one bubble discharge opening located adjacent to the input-output terminal, 
wherein the sensor unit further comprises a housing including an insulating member for supporting the input-output terminal (as recited in claim 2); wherein the bubble discharge opening is a communication hole in the substrate (as recited in claim 4); wherein the bubble discharge opening is a cutout on the substrate (as recited in claim 5); wherein the bubble discharge opening is provided adjacent to one of a plurality of the input-output terminals which is solder-fixed to the substrate (as recited in claim 6), to reduce occurrence of bubbles or voids in the protective gel ([0048]). Bubbles or voids in the gel, depending on their location, sometimes allow corrosion or degradation, or cause mechanical damage to bond wires or bonds ([0006]). Since benefit of the oversized wire bond window 140 is the reduced occurrence of bubbles or voids in the protective gel ([0048]), it is also obvious one having ordinary skill in the art that whenever pouring sealant or resin into resin portion or internal space portion 52 on right side of lead wire 54, bubble or voids within the sealant or resin will be pushed out and discharged outside of the sensor unit accommodating portion 48 when the sensor unit accommodating portion 48 is filled with the sealant/resin, wherein the at least one bubble discharge opening of the substrate 38 (as reasons stated above) is filled with the sealant/resin after pushing out and discharging the bubbles or voids, and the sensor unit accommodating portion is then filled with the sealant/resin without bubbles/voids within the sealant/resin because with the window or cut out 140, bubbles or voids cannot be reduced without pushing out and discharging the bubbles or voids in a direction from the first side to second side of the 52 on right side of lead wire 54, bubble or voids within the sealant or resin will be pushed out and discharged outside of the sensor unit accommodating portion 48 by pressure caused by flow of sealant/resin in a direction from the first side to second side of the substrate 38, since it has been held that choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success (i.e. to reduce occurrence of bubbles or voids in the protective gel/resin/sealant to protect bond wires or bonds from corrosion and degradation and mechanical damage caused by bubbles or voids in the protective gel/resin/sealant) is obvious. KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007). 
Accordingly, modification of substrate 38 of Ishikawa with concept teachings of cutout 140 or Willner is capable of pushing out and discharging those bubbles to the other side of the substrate 38 and then to the outside (because of intended use of “bubble discharge opening” as claimed and see also reasons stated above). 
Note that claimed limitations of “wherein the at least one bubble discharge opening is filled with the sealant after filling the sensor unit accommodating portion with the sealant” is associated with product by process claim limitation(s), wherein the process step does not limit the claimed invention. Since the modified Ishikawa teaches at least one bubble discharge opening is filled with the sealant as reasons stated above, modified Ishikawa teaches claimed limitations of “wherein the at least one bubble discharge opening is filled with the sealant after filling the sensor unit accommodating portion with the sealant”.

As to claim 3, modified Ishikawa teaches all limitations of claim 1, Ishikawa further teaches wherein the supporting member is a sensor housing (since hermetic glass 22 coupled to element body 18 and the element body 18 is coupled to sensor housing 50 as in fig.1; and since hermetic glass 22 supporting the sensor chip, the sensor housing also supports the sensor chip indirectly; thus “wherein the supporting member is a sensor housing”).

As to claim 7, modified Ishikawa teaches all limitations of claim 1, Ishikawa further teaches wherein the supporting member is a chip mounting member 18 made of a metal and supported and insulated from the sensor unit via hermetic glass 22 (fig.1 and [0034]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUONG D PHAN whose telephone number is (571)272-8883.  The examiner can normally be reached on Monday – Friday 12pm-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TRUONG D PHAN/Examiner, Art Unit 2861  

/JOHN FITZGERALD/Primary Examiner, Art Unit 2861